Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue that County Court erred in ordering restitution inasmuch as it was not part of the plea bargain. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of March 14, 2008 is vacated and this Court will consider the appeal de novo (see People v LeFroise, 151 AD2d 1046). Defendant is directed to perfect his appeal on or before January 12, 2010. Present—Scudder, P.J., Martoche, Centra, Fahey and Peradotto, JJ.